Citation Nr: 0334757	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  98-03 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dysthymia, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1974 
and from April 1979 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected dysthymia.  The veteran filed a timely appeal to 
this adverse determination.

When this matter was previously before the Board in May 2001 
it was remanded to the RO for further development, to include 
obtaining records from a private physician and providing the 
veteran with a VA psychiatric examination, which has been 
accomplished to the extent possible.  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's psychiatric disorder causes no more than 
considerable social and industrial impairment, and is 
manifested mainly by evidence of a flattened affect and 
disturbances of motivation and mood, with periodic acute and 
temporary exacerbations, particularly when non-compliant with 
prescription anti-psychotic medications.






CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for dysthymia 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10 (2003); 
38 C.F.R. § 4.132, Diagnostic Code 9305 (as in effect prior 
to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9405 
(as in effect on and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in August 1996, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased rating for dysthymia, as well as notice of the 
specific legal criteria necessary to substantiate this claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in August 1997, in the 
statement of the case (SOC) issued in January 1998, in the 
supplemental statements of the case (SSOCs) issued in August 
1998 and April 2003, in the Board remand dated in May 2001, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in the Board's remand 
dated in May 2001, the veteran was advised of the recent 
enactment of the VCAA, and was apprised generally of the new 
rights provided thereunder.  He was again advised of these 
rights in more detail in the SSOC issued in April 2003, which 
provided detailed information about the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  In addition, in a 
lengthy letter to the veteran dated in October 2002, the RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  The veteran's representative submitted a detailed 
argument in support of the claim for an increased rating and 
did not indicate there was additional evidence to obtain or 
development to undertake.  Indeed, as the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The Board 
notes that, in this case, the RO did not provide a time 
limitation in its October 2002 letter, and thus did not 
mislead the veteran regarding the length of time he had to 
submit evidence.  Furthermore, in the instant case, as noted 
above, the veteran's claim has been pending since August 
1996, and he has been repeatedly advised of the evidence 
needed to substantiate his claim and has responded to VA 
requests for information.  Indeed, following his receipt of 
the October 2002 letter described above, the veteran 
responded with argument in support of his claim in November 
2002, indicating that he had no additional evidence to 
submit.  Therefore, the Board determines that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA inpatient and outpatient treatment notes and examination 
reports, including multiple psychiatric examinations reports, 
and several personal statements made by the veteran in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Indeed, in the letter sent to the veteran in October 
2002, the veteran was asked to complete, sign and return a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for each 
doctor or facility where he had received treatment for his 
dysthymia, including completing such a form for a "Dr. 
Varela" he had previously mentioned, in order to allow VA to 
obtain all such records.  In a response dated in November 
2002, the veteran indicated that all evidence was located 
"at VAMC San Juan," and that he had "no new material 
evidence to be submitted."  The veteran did not return any 
consent forms.  The RO subsequently requested, and received, 
all inpatient and outpatient treatment notes from the VAMC 
San Juan from December 1997 (the date of the most recent 
treatment reports of record) to the present, and has 
associated these records with the veteran's claims file.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the current level of severity of the 
veteran's service-connected dysthymia disorder includes a VA 
discharge summary reflecting hospitalization at a VA facility 
from February to March 1993.  It was reported that the 
veteran had been found catatonic in the hospital halls.  The 
discharge diagnosis given was major depression with psychotic 
features, and a Global Assessment of Functioning (GAF) score 
of 50 was assigned.  The Board observes that the veteran was 
awarded a temporary total rating of 100 percent from February 
5, 1993 to March 10, 1993 under the provisions of 38 C.F.R. 
§ 4.29 for this period of hospitalization.

VA outpatient treatment notes from 1993 through January 1997 
indicate continued treatment for depression and sleep 
disturbance, including therapy and the use of multiple 
prescription medications.  Of note is a treatment record 
dated in September 1996, at which time the examiner stated 
that the patient and his wife were given instructions about 
the use of his medications because "patient needs 
medications to control his N. P. [neuropsychiatric] condition 
to prevent his decompensation and further hospitalization."

Also relevant is the report of a VA mental disorders 
examination conducted in March 1997.  At that time, the 
veteran reported that he had not worked since leaving the 
service in 1986.  He stated that he had had multiple 
hospitalizations at VA medical centers (VAMCs), most of them 
at the psychiatry service, usually precipitated by suicidal 
attempt by overdoses of medication.  His wife complained that 
the veteran was usually isolated because he stayed at home 
while she worked, and that he usually watched television and 
showed little interest for things.  He reportedly 
occasionally went out and "walked around."  

On mental status examination, the veteran was dressed 
casually, and appeared clean, quiet, shy and distanced.  He 
was considered to be basically depressed and somewhat 
withdrawn.  His responses to questioning were coherent and 
relevant, with no elaboration, but no delusional material was 
elicited.  There was no evidence of active hallucinations.  
The veteran was oriented and his memory was intact.  He was 
noted to be a somewhat dependent and quiet individual.  There 
were no suicidal ruminations, and judgment was fair.  The 
examiner rendered an Axis I diagnosis of dysthymia, and 
assigned a Global Assessment of Functioning (GAF) score of 
65.

In March 1998, the veteran and his wife testified at a 
hearing held before an RO hearing officer.  At that time, the 
veteran testified that he had not worked since his discharge 
from the military, and had been found to be disabled by the 
U.S. Social Security Administration since 1987.  He stated 
that he would obtain and submit records from this source to 
show the severity of his dysthymia.  He complained of 
nightmares and difficulty sleeping.  He reported that he 
stayed at home most of time.  He also stated that he took 
medication for his depression, and had been hospitalized on 
several occasions following suicide attempts.  His wife 
described the veteran as always being in a bad mood and 
acting reserved, and stated that he spent most of his time in 
his room either sleeping or watching television.

In April 1998, the veteran again underwent a VA mental 
disorders examination.  At that time, the examiner noted that 
the computer showed that the most recent psychiatric 
hospitalizations for the veteran were in February 1993 and in 
February 1994.  The veteran stated that he did not know what 
he was claiming, except that his "other self" wanted him to 
die.  He was very vague and not very descriptive about his 
complaints.  

On mental status examination, the veteran was clean, tense 
and slightly bearded.  He was alert and oriented.  His mood 
was depressed, and his affect was blunted.  Attention and 
concentration were fair.  He was very quiet, non-spontaneous 
and non-descriptive in his responses to questions.  However, 
his speech was clear and coherent, and he was not 
hallucinating, suicidal or homicidal.  Insight and judgment 
were fair, and impulse control was good.  The examiner 
rendered an Axis I diagnosis of dysthymia, and assigned a GAF 
score of 80.

Also relevant is the report of a VA social and industrial 
survey conducted in May 1998.  At that time, the veteran was 
noted to be married with two children, and was observed to be 
living in a well-kept house in a middle class neighborhood.  
He complained of feeling sad at times, and stated that he 
mainly stayed at home.  He reported that he cleaned around 
the house and watched television, seldom conversing with 
neighbors.  He stated that he only went out with his family.  
The veteran's wife stated that he spent a lot of time 
sleeping and was easily irritable and forgetful.  A neighbor 
was interviewed who stated that the veteran was always 
cordial, and conversed with his neighbors and was always 
willing to assist them by fixing things for them.  The 
veteran took care of all the home chores, taking care of the 
children while his wife was at work and driving them to 
school.  No abnormal behavior was corroborated by the field 
examiner. 

The Board observes that in July 1998, VA received a large 
packet of evidence from the U.S. Social Security 
Administration (SSA), including a Disability Determination 
and Transmittal dated in May 1988, as well as extensive 
medical documentation dated from 1986 to 1988 reviewed in 
making this disability determination.  The Board observes 
that these documents show that the veteran was determined by 
the SSA to be disabled from September 1986 as a result of 
"schizophrenia, undifferentiated type," not due to 
dysthymia.  However, the Board observes that at the time of 
the August 1996 rating decision in which service connection 
for dysthymia was originally granted, the issue addressed by 
the RO was simply service connection for a "neuropsychiatric 
disorder," with no further specification.  The RO noted that 
the veteran was diagnosed with, and treated for, 
schizophrenia on several occasions in service, as well as on 
at least one occasion after discharge.  Indeed, this evidence 
served at much of the basis for the grant of service 
connection for a psychiatric disorder.  However, at the time 
of the (at that time) most recent VA psychiatric examination 
in May 1988, the examiner determined that her current 
examination of the veteran did not support a diagnosis of 
schizophrenia at that time, and determined that an Axis I 
diagnosis of dysthymic disorder was most appropriate.  
Therefore, the RO rated the veteran's disorder as dysthymia.  
However, in light of the changing diagnoses over the years 
for what was clearly the same psychiatric disability, the 
Board finds that the veteran's symptoms stemming from his 
schizophrenia must also be taken into account when evaluating 
the severity of the veteran's service-connected dysthymic 
disorder.
 
A review of the medical records from the SSA reveals that the 
veteran underwent numerous periods of hospitalization at 
Bayley Seton Hospital from 1986 through 1988.  The primary 
diagnosis on each occasions was chronic schizophrenia with an 
acute exacerbation.  Hospitalization was usually said to be 
precipitated by depression, psychomotor retardation, and 
suicidal ideation, and his social interactions and 
conversation were very limited during each stay.

Most recently, the veteran underwent a VA mental status 
examination in November 2002.  At that time, the examiner 
noted that the veteran had undergone a psychiatric 
hospitalization in March 2002 with a diagnosis of recurrent 
depressive disorder with psychotic features.  The most recent 
previous hospitalization was in December 1999, again with a 
diagnosis of recurrent depressive disorder with psychotic 
features.  The veteran reported that he was taking several 
prescription medications prescribed at the VA mental health 
clinic.  He stated that he had not worked since leaving the 
military 16 years earlier.  He did not report any marital or 
family problems.  He reported that in the past year, he had 
felt sad and depressed, with loss of energy and insomnia.  
However, he stated that he did not feel sad or depressed in 
the past 6 months, and did not report any current psychotic 
or cognitive symptoms.

On mental status examination, the veteran was appropriately 
dressed and cooperative, with adequate hygiene.  He was 
spontaneous and established eye contact with the examiner.  
He was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  His 
thought process was coherent and logical, and there was no 
looseness of association or disorganized speech.  There was 
no evidence of delusions or hallucinations, and no phobias, 
obsessions, or suicidal ideas.  His mood was euthymic, and 
his affect was broad and appropriate. He was oriented as to 
all three spheres.  Memory for recent, remote and immediate 
events was intact.  Abstraction capacity was normal, and 
judgment and insight were both good.  The examiner rendered 
an Axis I diagnosis of dysthymic disorder, and assigned a GAF 
of 70.  The examiner explained the GAF score as showing mild 
symptoms with some difficulty in social and occupational 
functioning and generally functioning pretty well with 
meaningful interpersonal relationships which met the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) definition for a GAF of 70.  The examiner 
also opined that "since the patient reports that he has not 
been feeling sad or depressed in the last six months, his 
mood symptoms are at present not interfering with his 
occupational functioning."

Also of record are VA inpatient and outpatient treatment 
notes dated from January 1997 to March 2003.  While these 
records primarily concern physical disorders, they do show 
several instances of complaints of depression and difficulty 
sleeping.  Of note are two discharge summaries showing 
psychiatric hospitalization in December 1999 and again from 
March to April 2002.  Both of these hospitalizations, as well 
as prior hospitalizations, were precipitated by suicide 
attempts or suicidal ideation.  As noted in a VA examination 
report above, both periods of hospitalization resulted in 
diagnoses of major depression with psychotic features.  

The discharge summary reflecting hospitalization from March 
to April 2002 indicates that the veteran was hospitalized 
with complaints of depression, hearing voices, bizarre 
behavior and ideas of self harm.  It was noted that the 
veteran admitted to 4 or 5 previous suicide attempts.  The 
examiner also noted that nursing had reported that the 
veteran was noncompliant with his medications.  On 
examination, the veteran was observed to have poor hygiene 
and to exhibit psychomotor retardation.  Speech was clear and 
coherent, but with very low intonation.  There was a very 
long latency between asking a question and verbal response 
from the veteran.  The veteran reported his mood to be 
depressed.  His affect was flat, and his thought processes 
were organized and goal-directed.  He reported 
paranoid/persecutory delusions, and reported current suicidal 
ideation, though he denied any specific plan.  He had poor 
insight and judgment.  The examiner rendered a diagnosis of 
major depressive disorder with psychotic features, and 
assigned GAF scores of 20 on admission, 50 on discharge.

Remaining outpatient treatment notes, including those as 
recent as March 2003, show that the veteran was repeatedly 
noted to be clean, neat, alert, oriented, logical and 
cooperative, with no evidence of hallucinations or suicidal 
or homicidal ideations.  He also repeatedly showed no mood or 
affect disturbances.    

The veteran's dysthymia has been evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9405, pursuant to which the severity of 
dysthymic disorder is evaluated.  Pursuant to the criteria of 
DC 9405 in effect at the time the veteran filed his claim, a 
30 rating was warranted if the psychoneurotic disorder caused 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent rating was warranted if the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court determined that the three criteria enumerated for a 100 
percent rating were to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that the 
severity of the veteran's service-connected psychiatric 
disorder has varied greatly in recent years, at times 
apparently only mildly symptomatic, while at other times 
rather severe, requiring extended periods of psychiatric 
hospitalization.  In early 2002, the veteran was hospitalized 
for 9 days from March to April for treatment of major 
depressive disorder with psychotic features.  On admission, 
he exhibited psychotic and suicidal features, he had poor 
personal hygiene, and psychomotor retardation was evident.  
He was depressed with a flat affect, and he reported paranoid 
and persecutory delusions.  Insight and judgment were both 
reportedly poor.  A GAF of 20 was assigned on admission, 50 
on discharge.

By contrast, at the time of the VA examination only 6 months 
later in November 2002, the veteran reported that he had not 
felt sad or depressed for the past 6 months, and did not 
report any current psychotic or cognitive symptoms.  His 
hygiene was adequate, and there was no evidence of any 
psychomotor retardation.  His affect was broad and 
appropriate, and there was no evidence of delusions, 
hallucinations or suicidal ideation.  Insight and judgment 
were both good.  A GAF of 70 was assigned, which the examiner 
noted indicated that the veteran was "generally functioning 
pretty well with meaningful interpersonal relationships."  
He also opined that the veteran's mood symptoms were "not 
interfering with his occupational functioning."

It appears that the severity of the veteran's disorder is 
largely related to his compliance with his various 
prescription medications, as noted by several examiners.  
There appears to be a pattern of generally stable symptoms 
when the veteran is compliant with his medications, with 
worsening symptoms and acute exacerbations during periods of 
noncompliance.  The Board finds that, overall, the veteran's 
dysthymia causes considerable social and industrial 
impairment, warranting the assignment of a 50 percent rating 
under the criteria of DC 9405 in effect when he filed his 
claim in August 1996.  While the Board acknowledges that the 
severity of the veteran's disability temporarily increased on 
occasion over the past 8 years, requiring periods of 
hospitalization and inpatient psychiatric treatment, the 
great majority of the veteran's treatment records and 
examination reports show generally satisfactory functioning, 
with no mood or affect disturbances.  As noted above, the 
veteran was generally found to be clean, neat, alert, 
oriented, logical and cooperative, with no evidence of 
hallucinations or suicidal or homicidal ideations.  
Nevertheless, the veteran has exhibited a consistent pattern 
of temporary, but significant, exacerbations, which must be 
taken into consideration in evaluating the overall level of 
impact the veteran's psychiatric disorder has on his social 
and industrial functioning.  Thus, the Board finds that the 
veteran's psychiatric symptoms cause considerable social and 
industrial impairment, warranting a 50 percent rating under 
DC 9405.

However, the Board finds that the veteran's psychiatric 
disorder does not cause severe social and industrial 
impairment, as is required for the assignment of a higher 70 
percent rating.  While the veteran has been found on many 
occasions to be depressed, with a blunted affect and a 
withdrawn manner, he has been determined to be generally 
functioning adequately, with no evidence of any family or 
marital problems, and good relations with neighbors.  On 
examinations, he has repeatedly been found to exhibit fair 
attention, concentration and judgment, and he has shown no 
evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  He was generally found to be alert, 
coherent, responsive, well oriented and spontaneous, with no 
evidence of any thought or speech deficits.  While his 
symptomatology was somewhat worse during periods of 
hospitalization, the Board notes that he has only been 
hospitalized for psychiatric treatment on two occasions in 
the past 5 years, for 10 days in December 1999 and 9 days in 
March/April 2002.  The remainder of the time, his 
symptomatology appears to have been considerable, as 
described above, but not severe, particularly in light of 
recent examination findings and outpatient treatment notes.  
See Francisco, 7 Vet. App. at 55 (holding that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

The Board acknowledges the veteran's contention that he 
should be found to be entitled to a 100 percent rating 
because he has been determined to be disabled for Social 
Security Administration (SSA) purposes since September 1986.  
However, while SSA decisions regarding unemployability are 
"pertinent" to VA's determination of a claimant's ability 
to engage in substantially gainful employment, 



they are generally not controlling for VA purposes.  See 
Martin v. Brown, 4 Vet. App. 136, 140; Murincsak v. 
Derwinski, 2 Vet. App. 363, 370- 72 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Such evidence should 
be therefore evaluated like other pertinent evidence relating 
to the issue of entitlement to a total (100 percent) rating.  
See Martin, 4 Vet. App. at 140.  Given the generally high GAF 
scores assigned in recent years by examiners, the opinion by 
the VA psychiatrist at the time of examination in November 
2002 that the veteran's "mood symptoms are at present not 
interfering with his occupational functioning," and the 
veteran's generally satisfactory functioning when compliant 
with his medication, the Board finds that the evidence, when 
viewed as a whole, does not show that the veteran is 
demonstrably unable to obtain or retain employment.  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including dysthymia, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  In general, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  Thus, an analysis under the new regulations is 
required as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 30 percent evaluation is warranted when a 
psychoneurotic disorder, such as dysthymia, creates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with 



reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board also finds that the veteran's symptomatology most 
closely corresponds to a 50 percent rating under the revised 
criteria of DC 9405.  The veteran has been found to exhibit 
several of the symptoms contemplated for a 50 percent rating, 
including a flattened affect and disturbances of motivation 
and mood.  Indeed, these appear to be the veteran's principal 
complaints.  While the veteran has not been found to exhibit 
several other symptoms contemplated for a 50 percent rating, 
such as circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than 


once a week, difficulty in understanding complex commands, 
and impairment of short- and long-term memory, the Board 
observes that the veteran's wife has reported that the 
veteran is withdrawn and noncommunicative and occasionally 
exhibits forgetfulness.  Therefore, the Board also finds that 
the evidence supports a 50 percent rating, and no more, under 
the revised criteria.  

However, the evidence does not show that the veteran's 
dysthymia corresponds to the level of severity contemplated 
for a 70 percent rating under DC 9405.  While the veteran has 
shown a few of the symptoms contemplated for a 70 percent 
rating, such as suicidal ideation, near-continuous 
depression, and, at the time of hospitalization, neglect of 
personal appearance and hygiene, he has not shown any of the 
other symptoms contemplated thereunder.  On the contrary, 
there is no evidence of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, impaired impulse control, or 
inability to establish and maintain effective relationships.  
While the veteran has not worked in many years, making it 
difficult to observe whether he has had "difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting)," the Board observes that VA examinations 
and the Social and Industrial Survey have shown that the 
veteran has a good relationship with his wife, children, and 
other relatives, and is friendly and interactive with his 
neighbors.  Therefore, the Board finds that the evidence does 
not support the assignment of a 70 percent rating under the 
revised criteria of DC 9405.

Thus, after a careful review of the record, the Board finds 
that the evidence supports the assignment of an increased 
rating to 50 percent, but no more, under both the initial and 
revised criteria for DC 9405.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
assignment of an increased rating in excess of 50 percent and 
therefore the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3 (2003).


ORDER

An increased disability rating to 50 percent for dysthymia is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	STEVEN L. COHN  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



